     Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                   )
IN RE AEGEAN MARINE PETROLEUM      ) Case No. 18 Civ. 4993 (NRB)
NETWORK, INC. SECURITIES           )
LITIGATION                         )
                                   )
                                   )
                                   )
                                   )
                                   )
                                   )

      LEAD PLAINTIFF’S STATUS REPORT REGARDING SERVICE OF THE

              CONSOLIDATED CLASS ACTION COMPLAINT
         Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 2 of 13



       Pursuant to the Court’s December 20, 2018 Revised Scheduling Order, ECF No. 78

(“Revised Scheduling Order”), Court-appointed Lead Plaintiff Utah Retirement Systems (“Lead

Plaintiff” or “URS”) respectfully submits this Status Report to update the Court regarding service

of process of the Consolidated Class Action Complaint, filed herein on February 1, 2019, ECF

No. 81 (“Consolidated Complaint”) in this Action.1

       The Consolidated Complaint alleges claims for violations of Sections 10(b), 20(a), 20(b)

and 20A of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a),

78t(b) and 78t-1, and the rules and regulations promulgated thereunder, including Rule 10b-5, 17

C.F.R. §§ 240.10b-5(b) (misrepresentations and omissions) and 240.10b-5(a) and (c) (scheme

liability), in connection with a fraudulent scheme at Aegean Marine Petroleum Network Inc.

(“Aegean Marine,” “Debtor” or the “Company”). The claims are brought against former and

current officers and directors of the Company as well as its former auditors. Defendants’ scheme

took place over at least an eight-year period during which defendants (a) significantly overstated

the Company’s income and revenue; (b) overstated the Company’s assets and the strength of its

balance sheet; and (c) misled investors concerning the adequacy of the Company’s internal

controls over financial reporting.

       Because of actions undertaken by certain shareholders, the Company’s entire Audit

Committee was forced to step down in May 2018, and a reconstituted Audit Committee (the

“Reconstituted Audit Committee”) was formed with new, independent directors. Only weeks later,

on June 4, 2018, the Company shocked the market by revealing that it had discovered that $200



1
  Pursuant to the Revised Scheduling Order, Lead Plaintiff filed its Consolidated Complaint on
January 31, 2019, ECF No. 79. However, due to an ECF filing error, the filing was rejected, and,
after Court approval, the Consolidated Complaint was refiled and ordered accepted as of February
1, 2019.
         Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 3 of 13



million in accounts receivable had to be written off because the receivables were based on bogus

transactions. The Reconstituted Audit Committee announced that it had retained counsel and

forensic accountants to conduct an internal investigation.

       Then, on November 2, 2018, under new leadership, the Company admitted that the

Company’s “senior managers” and the Company’s founder had engaged in an elaborate fraudulent

scheme where (a) the Company’s financial results were manipulated by improperly booking

approximately $200 million in accounts receivables from bogus transactions with shell companies

controlled by former employees or affiliates of the Company, which artificially inflated the

Company’s earnings and revenue; and (b) approximately $300 million in cash and assets had been

misappropriated by the founder and/or his affiliates. This fraudulent scheme was so significant

that it led to the filing of proceedings under Chapter 11 of the U.S. Bankruptcy Code on November

6, 2018 (only four days after revealing the preliminary results of the Company’s internal

investigation). The Company was delisted from the NYSE on December 3, 2018 and the stock

now trades at $0.043 per share on the over-the-counter (“OTC”) market.

       Because the Company was headquartered in Athens, Greece and also operated out of New

York, defendants are domiciled and/or headquartered in the United States, Greece and the United

Kingdom:

           •   Defendants located in the United States (“Domestic Service”) include:

                   o E. Nikolas Tavlarios, President and Chief Executive Officer of Aegean
                     Marine from December 2006 to June 1, 2017.

                   o Peter C. Georgiopoulos, Chairman of Aegean Marine’s Board of Directors
                     from December 2006 to June 2017.

                   o John P. Tavlarios, member of Aegean Marine’s Board of Directors from
                     December 2006 to June 2017.

                   o George Konomos, member of Aegean Marine’s Board of Directors since
                     November 2008 and former Chairman of the Audit Committee.


                                                2
         Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 4 of 13



                   o Deloitte & Touche LLP.

                   o PricewaterhouseCoopers, LLP.

           •   Defendants located in Greece (“Greek Service”) include:

                   o Dimitris Melisanidis (aka Melissanidis), Aegean Marine’s Founder and
                     President and Chief Executive Officer from June 2005 to December 2006,
                     and he also served as the Company’s director and Chairman of the Board
                     until July 2006.

                   o Spyros Gianniotis, Chief Financial Officer of Aegean Marine from 2008 to
                     April 17, 2018.

                   o Jonathan McIlroy, President of Aegean Marine from July 2017 to
                     November 2018, and Manager of Global Trading from January 2016 to July
                     2018.

                   o Spyridon Fokas, Aegean Marine’s General Counsel and member of the
                     Company’s Board of Directors since June 2005.

                   o Yiannis N. Papanicolaou, member of Aegean Marine’s Board of Directors
                     since December 2006, Chairman of the Compensation Committee, member
                     of the Nominating and Corporate Governance Committee and former
                     member of the Audit Committee.

                   o Konstantinos D. Koutsomitopoulos, member of Aegean Marine’s Board of
                     Directors    since    May     2008    and     Chairman     of    the
                     Nominating and Corporate Governance Committee.

                   o Deloitte Certified Public Accountants S.A.

                   o PricewaterhouseCoopers S.A.

           •   Defendants located in the United Kingdom (“U.K. Service”) include:

                   o Deloitte Touche Tohmatsu Limited.

                   o PricewaterhouseCoopers International Limited.

       Pursuant to the Revised Scheduling Order, none of these defendants need to respond to the

Consolidated Complaint until further order of this Court, regardless of the effective date of service




                                                 3
         Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 5 of 13



of process. Lead Plaintiff intends to provide the Court with another update on the status of foreign

service by April 1, 2019.

I.     STATUS OF SERVICE

       A.      DOMESTIC SERVICE

       All plaintiffs domiciled in the United States, the Domestic Service plaintiffs, have been

served and Proofs of Service of Summons have been filed with the Court as follows:

       E. Nikolas Tavlarios: E. Nikolas Tavlarios was served on February 5, 2019 by email on

his counsel, Joshua A. Goldberg of Patterson Belknap Webb & Tyler LLP, pursuant to a previously

agreed to and executed Stipulation between the parties. The Affidavit of Service was filed herein

on February 7, 2019, ECF No. 84.

       Peter C. Georgiopoulos: Peter C. Georgiopoulos was served by substitute service on

February 18, 2019 at 251 Hammond Road, Millbrook, New York and on February 19, 2019 at 47

Charles Street, #49, New York, New York and the Affidavits of Service for these services were

filed herein on February 25 and 26, 2019, ECF Nos. 89-90.

       John P. Tavlarios: John P. Tavlarios was served by substitute service on February 7, 2019

and the Affidavit of Service was filed herein on February 19, 2019, ECF No. 86.

       George Konomos: George Konomos was served by personal service on February 12, 2019

and the Affidavit of Service was filed herein on February 19, 2019, ECF No. 87.

       Deloitte & Touche LLP: Deloitte & Touche LLP was served via its Registered Agent for

Service of Process on February 7, 2019 and the Affidavit of Service was filed herein on February

19, 2019, ECF No. 85.




                                                 4
        Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 6 of 13



       PricewaterhouseCoopers, LLP:         PricewaterhouseCoopers, LLP was served via its

Registered Agent for Service of Process on February 7, 2019 and the Affidavit of Service was filed

herein on February 19, 2019, ECF No. 88.

       B.      INTERNATIONAL SERVICE

       On February 13, 2019, Lead Plaintiff engaged the Civil Action Group, Ltd. (dba APS

International, Ltd.) (“APS”), a company based in Minneapolis, Minnesota, which has been

conducting international service of process for about four decades,2 to handle the international

service of process under the Hague Convention on the Service Abroad of Judicial and Extra-

Judicial Documents in Civil or Commercial Matters on the plaintiffs domiciled and/or

headquartered in Greece and the United Kingdom.

               1.     GREEK SERVICE

       The documents for the Greek Service were sent to APS on February 13, 2019 for translation

and Hague Service of Process. Our understanding from APS is that the translation process takes

approximately 7-10 days but could take more time depending on the length and complexity of the

documents and that the entire process for Hague Service would take approximately 12-16 weeks

from the time the documents are sent abroad, but occasionally takes longer.

               2.     U.K. SERVICE

       The documents for the U.K. Service were sent to APS on February 19, 2019 for Hague

Service of Process. Our understanding from APS is that the entire process for Hague Service

would take approximately 12-16 weeks from the time the documents are sent abroad, but

occasionally takes longer.



2
  See APS International Service of Process, https://www.civilactiongroup.com/international-
service-of-process/.


                                                5
         Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 7 of 13



II.    STATUS OF AEGEAN MARINE

       Aegean Marine was formerly named as a defendant in the underlying complaints initiating

this litigation prior to the Company filing a Chapter 11 bankruptcy petition on November 6, 2018.

The bankruptcy proceeding is pending before the Honorable Michael E. Wiles and is captioned In

re Aegean Marine Petroleum Network, Inc., No. 1:18-BK-13374 (Bankr. S.D.N.Y.) (the

“Bankruptcy Action”). Pursuant to 11 U.S.C. § 362(a), the filing of the Chapter 11 petition

operates as an automatic stay against the continuation of litigation against Aegean Marine until

such time as the stay is lifted, either as a matter of law or by order of the Bankruptcy Court. While

Aegean Marine is not included as a named defendant in this Consolidated Complaint, claims

against it have not been dismissed with prejudice.

       Given the pendency of the Bankruptcy Action, Lead Counsel has retained bankruptcy

counsel to assist in protecting the interests of the proposed class here (the “Class”) in the

Bankruptcy Action (“Bankruptcy Counsel”). To date, Lead Counsel and Bankruptcy Counsel have

taken significant steps to protect the interest of absent Class members. The discussion below

summarizes some of those steps.

       On January 4, 2019, at the direction of Lead Counsel, Bankruptcy Counsel filed a Limited

Objection and Reservation of Rights (Bankr. ECF No. 266) (the “RSA Objection”) with respect to

the Company’s motion (Bankr. ECF No. 223) (the “RSA Motion”) for entry of an order authorizing

the Company to enter into and perform under a Restructuring Support Agreement (the “RSA”).

The RSA Objection indicated that language should be added to the proposed order approving the

RSA to make clear that the rights of Lead Plaintiff and the Class, and in particular, their rights in

connection with confirmation of the Chapter 11 plan contemplated by the RSA, were not

prejudiced or otherwise impacted by the approval of the RSA. On January 9, 2019, the Debtors




                                                 6
         Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 8 of 13



submitted a revised proposed order granting the RSA Motion (Bankr. ECF No. 275), clarifying

certain issues raised in the RSA Objection. The Bankruptcy Court entered the revised proposed

order on January 15, 2019 (Bankr. ECF No. 291).

       On January 16, 2019, a proposed Joint Plan of Reorganization of Aegean Marine Petroleum

Network Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”)

(Bankr. ECF No. 303) was filed in the Bankruptcy Action, which contained a sweeping third-party

release that attempted to summarily curtail direct claims of Lead Plaintiff and the members of the

Class against the non-debtor defendants in this Action. The Plan included release language that

would have arguably released all Class members’ claims against all defendants, including those

against the Company’s auditors (the “Release”). See definition of “Third Party Release” under

Article IX.C. of the Plan, definition of “Released Parties” under Article I.A.134 of the Plan and

definition of “Releasing Parties” under Article I.A.135 of the Plan.

       Despite efforts to negotiate a carve-out from the Release for the Class members’ claims in

this Action and to make additional modifications to the Plan, no agreement was reached prior to

the deadline to file an objection to the disclosure statement for the Plan. Accordingly, on February

12, 2019, Bankruptcy Counsel, at the direction of Lead Counsel, filed an Objection to Approval

of Disclosure Statement and Solicitation Procedures for Joint Plan of Reorganization of Aegean

Marine Petroleum Network Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy

Code (Bankr. ECF No. 356) (the “Disclosure Statement Objection”). In the Disclosure Statement

Objection, Lead Plaintiff argued, among other things, that the Releases contemplated by the Plan

rendered the Plan unconfirmable, and proposed language to carve out the claims of the Class

members covered by this Action from the Release. The Disclosure Statement Objection argued,

inter alia, that the Plan, through a “sweeping and virtually incomprehensible Third-Party Release




                                                 7
         Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 9 of 13



that attempts to engineer ‘deemed consent’ through an opt-out mechanism, seeks to summarily

eviscerate the direct claims of Lead Plaintiff and the members of the Proposed Class … against

the Non-Debtor Defendants in the Securities Litigation.” Bankr. ECF No. 356 at 1.

       On February 13, 2019, the Company filed an amended Plan (Bankr. ECF No. 360)

expressly carving out the Class members’ claims in this Action from the Release and including

document preservation language, thereby addressing some of the most significant concerns

outlined in the Disclosure Statement Objection.3

       Additionally, on February 20, 2019, Lead Counsel and Bankruptcy Counsel filed Proofs of

Claim against the Company in the Bankruptcy Action on behalf Lead Plaintiff, individually, and

on behalf of the Class.


Dated: March 1, 2019                        Respectfully submitted,

                                            BERMAN TABACCO


                                            By:     /s/ Nicole Lavallee
                                                    Nicole Lavallee (admitted pro hac vice)

                                            Joseph J. Tabacco, Jr. (JT1994)
                                            Christopher T. Heffelfinger
                                            A. Chowning Poppler (admitted pro hac vice)
                                            44 Montgomery Street, Suite 650
                                            San Francisco, CA 94104
                                            Telephone: (415) 433-3200
                                            Facsimile: (415) 433-6382
                                            Email: jtabacco@bermantabacco.com
                                                   nlavallee@bermantabacco.com
                                                   cheffelfinger@bermantabacco.com
                                                   cpoppler@bermantabacco.com



3
  The Plan currently provides for a limitation of recovery under the claims under Sections 20(a),
20(b) and 20A against four individual defendants, who are current directors of the Company, to
insurance proceeds. See Bankr. ECF No. 360, Article IX.I.


                                               8
Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 10 of 13



                            Jay W. Eng
                            One Liberty Square
                            Boston, MA 02109
                            Telephone: (617) 542-8300
                            Facsimile: (617) 542-1194
                            Email: jeng@bermantabacco.com

                            Counsel for Lead Plaintiff Utah Retirement Systems




                               9
        Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 11 of 13



                                  CERTIFICATE OF SERVICE

        I am employed by Berman Tabacco, 44 Montgomery Street, Suite 650, San Francisco,

California, 94104. I am over the age of 18 years and am not a party to this action. On March 1,

2019, using the U.S. District Court for the Southern District of New York’s CM/ECF Electronic

Filing system (“ECF system”), with the ECF ID registered to Nicole Lavallee and at her direction,

I filed and electronically served true and correct copies of the foregoing document(s) on the

recipients designated on the Electronic Mail Notice List for this case. The ECF system is designed

to automatically generate an e-mail Notice of Electronic Filing (“NEF”) message to all parties in

the case, which constitutes service. The attached Manual Notice List generated by CM/ECF

indicates that no participants require service by mail.

        I further declare that on March 1, 2019, I electronically served true and correct copies of

the document(s) described above by (i) email by transmitting true and correct Portable Document

Format (PDF) copies via electronic mail from email address kbecker@bermantabacco.com on

this date to the person(s) at the address(es) set forth below, and (ii) by mail by placing true copies

thereof, enclosed in a sealed envelope, addressed as shown below, affixing proper first class

postage, and depositing the envelope in the United States Mail at San Francisco, California, in

accordance with Berman Tabacco’s ordinary business practices:


        Wine, Jamie
        Jason C. Hegt
        LATHAM & WATKINS LLP
        885 Third Avenue
        New York, NY 10022-4834
        Email: Jamie.Wine@lw.com
               Jason.Hegt@lw.com

        Counsel for PricewaterhouseCoopers LLP




                                                  10
         Case 1:18-cv-04993-NRB Document 91 Filed 03/01/19 Page 12 of 13




       Joshua A. Goldberg
       PATTERSON BELKNAP
       WEBB & TYLER LLP
       1133 Avenue of the Americas
       New York, NY 10036
       Email : jgoldberg@pbwt.com

       Counsel for E. Nikolas Tavlarios

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed at San Francisco, California, on March 1, 2019.


                                                    ?
                                             Kathy   Becker




                                               11
2/28/2019                                       SDNY CM/ECF
                       Case 1:18-cv-04993-NRB Document   91NextGen
                                                             FiledVersion 1.2-
                                                                   03/01/19    Page 13 of 13
Mailing Information for a Case 1:18-cv-04993-NRB In re Aegean Marine Petroleum
Network Inc. Securities Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

       Naumon A Amjed
       namjed@ktmc.com,rdegnan@ktmc.com,hpaffas@ktmc.com,iyeates@ktmc.com,4980043420@filings.docketbird.com,mswift@ktmc.com

       Peretz Bronstein
       peretz@bgandg.com,soloveichik@bgandg.com,ashi@bgandg.com

       Jason N. Kleinwaks
       jkleinwaks@gibsondunn.com

       Eduard Korsinsky
       ek@zlk.com

       Nicole Catherine Lavallee
       nlavallee@bermantabacco.com,ysoboleva@bermantabacco.com

       Jeremy Alan Lieberman
       jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

       Christopher Lometti
       clometti@cohenmilstein.com,efilings@cohenmilstein.com

       Kim Elaine Miller
       kim.miller@ksfcounsel.com,dawn.hartman@ksfcounsel.com,kimmiller225@yahoo.com

       Aidan Chowning Poppler
       cpoppler@bermantabacco.com

       Lesley Frank Portnoy
       LPortnoy@glancylaw.com,info@glancylaw.com,lesley-portnoy-3007@ecf.pacerpro.com

       Ira M. Press
       ipress@kmllp.com

       David Avi Rosenfeld
       drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,2879289420@filings.docketbird.com,e_file_sd@rgrdlaw.com

       Daniel Sadeh
       dsadeh@bernlieb.com

       Joseph J. Tabacco , Jr
       jtabacco@bermantabacco.com,ysoboleva@bermantabacco.com

       Matthew L Tuccillo
       mltuccillo@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You
may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these
recipients.

   (No manual recipients)




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?566167068878155-L_1_0-1                                                                        1/1
